Cooper, C. J.,
delivered the opinion of the court.
The suit was properly brought by the lunatic suing by his guardian and next friend. The action is that of the lunatic, represented in its prosecution by others because of his incompetency. Finney v. Speed, 74 Miss., 32; Bull v. Dagenhard, 55 Ib., 602; Klaus v. State, 54 Ib., 644.
It is not competent, in this proceeding, to collaterally attack the decree appointing Bardwell guardian of the lunatic. Ames v. Williams, ante, p. 760.
The heirs at law and distributees of the deceased surety, Minniece, are proper parties defendant. Patty v. Williams, 71 Miss., 837; Van Winkle v. Smith, 26 Ib., 491; Garner v. Lyles, 35 Ib., 176; Ellis v. McGee, 63 Ib., 168; Buie v. Pollock, 55 Ib., 309.

The decree is reversed, demu/rrers overruled a/nd cause remanded, with lea/ue to the defendants to answer withiz% thirty days after mandate filed.